          Case 1:17-cv-11418-MLW Document 28 Filed 04/18/19 Page 1 of 1
           Case l:17-cv-11418-MLW Document 27               Filed 04/17/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS




 MERNA VAN,
 JAMES HOLCOMBE JR, and
 KAREN SWIETON

         Plaintiffs,                                   C.A. No. 17-11418


  V.



  AMERICAN AIRLINES, INC.
         Defendant



                   JOINT REQUEST FOR REFERRAL TO MEDIATION

         Pursuant to this Court's Order dated April 1,2019, the parties jointly request a referral to

  the Court mediation program in order to attempt to resolve this dispute. The parties further
  request that the court confirm that the scheduling conference currently scheduled for April 30,
  2019 is continued until after mediation is scheduled and conducted in this case, as perthe court's

  April 1,2019 order.

                                                       Respectfully submitted,
                                                       MERNA VAN,
                                                       JAMES HOLCOMBE JR, and
                                                       KAREN SWIETON
                                                       By their attorneys;

                                                       /s/ Emily E. Smith-Lee
                       ^    -VOwS                      Emily Smith-Lee (BBO#634223)
                                                       esmithlee@slnlaw.com
W\_X. A                    •                           SLN LAW, LLC
                                                        10 East Chestnut St
                                                        Sharon, MA 02067
                                                       Tel: 781-784-2322

                                                       AMERICAN AIRJLINES, INC.
                                                        By counsel:
 c A                                          _
